Case 3:21-cv-00002-NKM Document 1-4 Filed 01/13/21 Page 1 of 5 Pageid#: 49




                                                                    EXHIBIT
                                                                         D
                                                                    ASIC 0088
Case 3:21-cv-00002-NKM Document 1-4 Filed 01/13/21 Page 2 of 5 Pageid#: 50




                                                                    ASIC 0089
Case 3:21-cv-00002-NKM Document 1-4 Filed 01/13/21 Page 3 of 5 Pageid#: 51




                                                                    ASIC 0090
Case 3:21-cv-00002-NKM Document 1-4 Filed 01/13/21 Page 4 of 5 Pageid#: 52




                                                                             ASIC 0091
Case 3:21-cv-00002-NKM Document 1-4 Filed 01/13/21 Page 5 of 5 Pageid#: 53




                                                                             ASIC 0092
